Citation Nr: 1531356	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-46 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral flat feet. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to January 1986 and subsequent service in the Reserve.  In July 2013, he testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In March 2014, the Board remanded the case for additional development, which has been accomplished and the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the March 2014 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for appellate consideration.

The issue of service connection for bilateral flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran did not sustain an injury or disease of the knees during service.
 
2. Symptoms of bilateral knee degenerative joint disease (DJD) were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and were not shown for many years after service.

3. A current bilateral knee disorder, diagnosed as total right knee joint replacement and bilateral knee DJD, is not causally or etiologically related to service.

4. A heart disorder, diagnosed as coronary artery disease and atrial fibrillation, was not shown during, or for several years after, active service and is not otherwise related to service.

5. Hypertension was not shown during, or for several years after, active service and is not otherwise related to service.


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1112, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2. A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1112, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3. Heart disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1112, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

4. Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1112, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). This has been interpreted as a three-element test based on nexus requiring: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 

Here, the Veteran has been diagnosed with hypertension, coronary artery disease (also known as ischemic heart disease), and bilateral knee DJD (a form of arthritis).  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claims of service connection for right knee, left knee, heart disease, and hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, hypertension, and ischemic heart disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In this decision, the Board has considered the lay and medical evidence as it pertains to the Veteran's claims.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2);  Layno, 6 Vet. App. at 469-70. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right and Left Knee Disorders

The Veteran testified that his right and left knee disorders were related to his duties as an infantryman during service.  Specifically, he contends that the right and left knee disorders are related to running five miles per day while carrying a 40-pound bag along with his rifle, which he asserts wore down his knees.

The evidence of record demonstrates that the Veteran has a current bilateral knee disability.  The June 2014 VA examination report shows a diagnosis of DJD of the left knee and status post total right knee replacement.  Furthermore, a June 2012 VA treatment record shows a diagnosis of DJD of the right knee status post total knee replacement. Therefore, current knee disorders are shown.

Nonetheless, the evidence does not show an injury, disease, or event pertaining to the knees during service, and that symptoms of bilateral knee DJD were chronic in service, continuous since service, or manifest to a degree of 10 percent within one year of service separation.  The available service treatment records do no show complaints, treatment, or diagnosis of a right or left knee disorder during service.  

Furthermore, the Veteran does not maintain that he had any specific disease or injury to the knees during service.  While he testified during the July 2013 Board hearing that he had knee pain in service, a June 2004 private treatment record shows that he reported bilateral knee symptoms for several months only.  Moreover, an October 2008 private treatment record shows that he reported knee pain for four to five years, dating the onset to nearly two decades after separation.  

As such, while the Veteran is competent to report knee symptoms, such as pain, his reports of in-service knee symptoms are assigned less probative value because they are contradicted and outweighed by more contemporaneous reports of onset of knee symptoms in 2003/2004, which is approximately 17 years after service separation.  

Moreover, the June 2004 and October 2008 reports of onset of knee symptoms in 2003/2004 are more probative than the more recent assertions of onset of bilateral knee symptoms in service or since service, because the June 2004 and October 2008 reports were made for purposes of obtaining medical care.  Therefore, they hold more probative weight because an individual is more likely to provide truthful statements to a treating physician in order to obtain the best possible medical care for the disorder or condition complained of.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

Next, while not dispositive, the post-service evidence does not reflect complaints or treatment related to the knees for at least 17 years following separation from active service.  The Board emphasizes the multi-year gap between discharge from active duty service to when the Veteran sought medical care for his knees (2003/2004) is a factor that weighs against continuity of bilateral knee symptomatology since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.) 

The Board has weighed the Veteran's lay statements as to continuity of symptomatology and finds that his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).   For these reasons, the Board finds that the weight of lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.

Next, the Board finds that the weight of the lay and medical evidence of record is against finding that the bilateral knee disability is etiologically related to service.  In this regard, the June 2014 examiner opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by service.  In reaching this opinion, the examiner explained that there was no evidence of any specific injury which would have caused bilateral knee DJD during service.  

The examiner stated that the Veteran had two knee surgeries for the right knee meniscus, which in all likelihood caused a need for total knee replacement.  The examiner explained that the Veteran's obesity and age contributed to bilateral knee DJD.  

The June 2014 VA examination opinion is highly probative.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical evaluation.  There is no indication that the examiner was not fully aware of the Veteran's past bilateral knee history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of bilateral knee DJD and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran's current bilateral knee disorder was not causally related to active service.

The Board has considered and weighed the Veteran's lay statements as to nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous post-service history, the absence of complaints or treatment for years after service, and the June 2014 VA examination report. 

Moreover, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of bilateral knee DJD and total joint replacement of the right knee.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifest symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current bilateral knee disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and he is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis.

For the reasons stated above, the Board finds that the weight of the evidence is against a finding of nexus between his current claim and service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for right and left knee disorders and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Heart Disease and Hypertension

The Veteran contends that service connection for heart disease and hypertension is warranted because these disorders are related to shortness of breath he experienced in service after running, walking, or digging foxholes.  He testified that he was born with an enlarged heart. 

First, the Veteran has a heart disorder and hypertension.  Specifically, a November 2011 VA treatment record shows diagnoses of coronary artery disease, atrial fibrillation, and hypertension.  Therefore, current disorders are shown.

Nonetheless, the evidence does not show an injury, disease, or event pertaining to the heart or hypertension in service, or symptoms of chronic heart disease and hypertension in service, continuous since service, or manifest to a degree of 10 percent within one year of service separation.  The Veteran stated that he had shortness of breath after running, walking, or digging foxholes, but that a heart disorder was not found upon examination during service.  

The available service treatment records do not show complaints, treatment, or diagnosis of hypertension or heart disease during service.  Service treatment records show blood pressure measurements of 118/70 and 110/72 in April 1981 and 110/70 in January 1982, which are all considered to be within normal limits.  Furthermore, he stated that he was diagnosed with hypertension in 2002 or 2003 and with heart disease in 2009 and that he was not receiving treatment for these disabilities prior to 2002 or 2003 for hypertension and prior to 2009 for heart disease. 

The Board emphasizes the multi-year gap between discharge from active duty service to when the Veteran sought medical care for hypertension (2002/2003) and heart disease (2009) as a factor that weighs against continuity of hypertension or heart disease symptomatology since service.  See Maxson, 230 F.3d at 1333; Mense, 1 Vet. App. at 356; Kahana, 24 Vet. App. at 440. 

In this case the earliest report of symptoms associated with hypertension is dated in 2002, more than 16 years after the Veteran's separation from active service. Therefore, the evidence does not establish that hypertension manifested within one year of separation from active service or that there were continuous symptoms of hypertension since service; therefore, presumptive service connection is not established.  

Moreover, the earliest report of symptoms associated with coronary artery disease is dated in 2009, more than 23 years after the Veteran's separation from active service. Therefore, the evidence does not establish that coronary artery disease manifested within one year of separation from active service or that there were continuous symptoms of coronary artery disease since service; therefore, presumptive service connection is not established.  

Next, the evidence does not reflect that hypertension or heart disease are otherwise directly related to active service based on nexus.  Specifically, no medical professional has ever established a causal relationship between hypertension or heart disease and active duty.  As no nexus is shown, service connection on this basis is not warranted.

Based on the foregoing, the evidence does not establish that the Veteran's currently-diagnosed hypertension and heart disease began during, or for years after, his active service.  Additionally, the regulations relating to presumptive service connection are not applicable, as discussed above.  Finally, the evidence does not otherwise relate the diagnosed disorders to active service.  Accordingly, the elements of service connection have not been met and the appeals are denied.

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2009 and April 2009 that fully addressed all notice elements, and were sent prior to the initial RO decision in this matter. 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Most of the service treatment records are missing from the claims file.  In September 2009 and July 2014, VA issued formal findings of unavailability, indicating that the service treatment records could not be located.  As a result, the Board has a heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The available post-service private medical records have been obtained and associated with the claims file to the extent possible.  The Veteran was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Second, VA satisfied its duty to obtain a medical examination with opinion with respect to the claims for service connection for right and left knee disorders.  Specifically, the Veteran was provided with an examination with opinion in June 2014 (post-remand).  This examination report was thorough, adequate and provided a sound basis upon which to base a decision with regard to this claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was not provided with an examination regarding hypertension and heart disease.  Medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Regarding hypertension and heart disease, the evidence does not establish any in-service injury or event.  Accordingly, the elements of McLendon were not met in any of the issues on appeal, and an examination was not required.

The Board remanded the appeal for further development in March 2014.  As noted above, the Veteran was furnished an orthopedic examination in June 2014 to provide additional nexus statements regarding the right and left knee disorders.  The Board also instructed the AOJ to update the treatment records.  Social Security Administration (SSA) records, VA treatment records, and some service treatment records were obtained through the AOJ's search for records as well as based on a submission by the Veteran.  

The AOJ was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the Board's remand order as to the claims on appeal.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied.

Service connection for heart disease is denied. 

Service connection for hypertension is denied. 


REMAND

With respect to the remaining issue of flat feet, the record reflects that the Veteran underwent two examinations in June 2014 and June 2015 but no response was provided by the examiners as to whether he had flat feet.  While he has been granted service connection for hallux valgus of both feet, there is a suggestion of an in-service injury to his feet, and an opinion should be provided regarding his claimed bilateral flat feet. Accordingly, the issue is REMANDED for the following actions:

1. Schedule the Veteran for an examination regarding his flat feet.  Consistent with the factual and medical evidence, the examiner is asked to address the following questions: 

* Does the Veteran have flat feet? 

* If the Veteran has flat feet, is it at least as likely as not (50 percent or greater) that his flat feet began during, or were otherwise caused by, active service? 

* The examiner should provide a detailed rationale for all opinions given.

2. After completing the foregoing, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for his response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


